Citation Nr: 9903184	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-48 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, status post arthroscopic partial medial 
meniscectomy, chondroplasty and resection of the right medial 
patellar plica.

2.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the right shoulder.

3.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the left shoulder.

4.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the left hand.

5.  Entitlement to a disability evaluation in excess of 10 
percent for a disorder of the digestive system manifested by 
a hiatal hernia with a gastroesophageal reflux disorder 
(GERD) and a history of diverticulosis.

6.  Entitlement to a compensable rating for arthritis of the 
left hip.

7.  Entitlement to a compensable rating for arthritis of the 
left knee.

8.  Entitlement to a compensable rating for a right heel spur 
syndrome.

9.  Entitlement to a disability evaluation in excess of 30 
percent for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran retired from the military in February 1993 after 
serving more than 25 years of active duty.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO) dated in September 1993 and June 1998.  All the 
matters that arose from the September 1993 rating decision 
were remanded by the Board in June 1997 for additional 
development.  They are now back at the Board, together with 
the two new matters that arose from the June 1998 rating 
decision (i.e., entitlement to service connection for a right 
knee disability and entitlement to a compensable rating for a 
right heel spur syndrome).  They are all ready for the 
Board's appellate review, except for the ninth issue, which 
will be addressed in the remand portion of this 
decision/remand, as it needs additional development.

The Board notes that, in his Informal Brief of Appellant in 
Appealed Case of November 1998, the veteran's 
representative's listing of the issues on appeal before the 
Board included the following:  entitlement to earlier 
effective dates for grants of service connection for 
arthritis of the thoracolumbar spine, arthritis of the right 
hand, bilateral heel spur syndrome, and left carpal tunnel 
syndrome; entitlement to service connection for the residuals 
of an umbilical hernia repair and bilateral medial 
epicondylitis; and entitlement to a total rating based on 
individual unemployability (TRIU).  None of these issues have 
been developed for appellate review.  Consequently, the Board 
is precluded from reviewing them, as it has not acquired 
jurisdiction over any.


FINDINGS OF FACT

1.  A right knee disability was never diagnosed during 
service.

2.  It has not been objectively shown that there is a nexus, 
or causal relationship, between the mild degenerative 
arthritis of the right knee that was diagnosed in May 1994 
and/or the right meniscus tear that was diagnosed, and 
corrected with arthroscopic surgery in June 1995, and 
service.

3.  It has not been objectively shown that the arthritis of 
the shoulders currently is accompanied by occasional, 
incapacitating exacerbations, that the flexion of either arm 
is limited to 90 degrees or less or that there is ankylosis 
of either scapulohumeral articulation or any impairment of 
the humerus, clavicle or scapula of either side, as described 
in the applicable diagnostic codes.

4.  It has not been objectively shown that the arthritis of 
the left hand currently is accompanied by occasional, 
incapacitating exacerbations or that it is productive of 
limitation of the motion of the left wrist or any degree of 
ankylosis of any of the fingers of that hand.

5.  It has not been objectively shown that the service-
connected disorder of the digestive system currently is 
manifested by persistently recurrent epigastric distress, 
with pyrosis, accompanied by substernal or arm or shoulder 
pain, that is productive of considerable impairment of 
health; or more severe symptomatology including vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, that is productive of severe impairment of health.

6.  It has not been objectively shown that there are 
residuals of a fractured left hip or that the service-
connected arthritis of the left hip currently involves two or 
more service-connected major joints or two or more minor 
joint groups and that such involvement is accompanied by 
occasional, incapacitating exacerbations, or that the 
arthritis is productive of any degree of ankylosis or 
limitation of the ranges of motion of that hip.

7.  It has not been objectively shown that the service-
connected arthritis of the left knee currently involves two 
or more service-connected major joints or two or more minor 
joint groups and that such involvement is accompanied by 
occasional, incapacitating exacerbations, that there is 
evidence of dislocation of the semilunar cartilage, or that 
the arthritis is productive of any degree of ankylosis, 
limitation of motion, an impairment of the tibia and fibula 
or genu recurvatum.

8.  It has not been objectively shown that the service-
connected right heel spur currently is accompanied by 
occasional, incapacitating exacerbations or that the service-
connected disability currently is productive of ankylosis or 
any degree of limitation of the motion of the right ankle.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a right knee 
disability that is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected arthritis of 
the right shoulder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Part 4, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 
(1998).

3.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected arthritis of 
the left shoulder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Part 4, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 
(1998).

4.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected arthritis of 
the left hand have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Part 4, Diagnostic Codes 5003, 5214, 5215 and 5216 through 
5227 (1998).

5.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected disorder of 
the digestive system manifested by a hiatal hernia with GERD 
and a history of diverticulosis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.115, Part 4, Diagnostic Code 7346 (1998).

6.  The schedular criteria for a compensable rating for the 
service-connected arthritis of the left hip have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5003 
and 5250 through 5255 (1998).

7.  The schedular criteria for a compensable rating for the 
service-connected arthritis of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5003 
and 5256 through 5263 (1998).

8.  The schedular criteria for a compensable rating for the 
service-connected right heel spur syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5003, 5270 
and 5271 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Principles pertaining to all claims for VA benefits:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, and for aggravation of a pre-existing injury suffered 
or disease contracted in the line of duty, while on active 
duty during a period of war and also during peacetime.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304(a), 3.305, 3.306 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303 (d) (1998).

Service connection may also be warranted, on a presumptive 
basis, when the record shows that arthritis was manifested 
within one year from the veteran's separation from active 
military service, even if there is no actual evidence of the 
manifestation of that chronic disease during service.  
38 C.F.R. §§ 3.307(a) and 3.309(a) (1998).

First Issue
Entitlement to service connection for a right knee 
disability,
status post arthroscopic partial medial meniscectomy,
chondroplasty and resection of the right medial patellar 
plica:

The record shows that the veteran underwent his medical 
examination for enlistment in November 1966 and that, shortly 
thereafter, when he was already on active duty, in February 
1967, he complained of problems with a leg  and said that he 
had a 10-year history of pain in both knees.  Thereafter, no 
further problems were recorded during service, nor was any 
disability of the right knee ever diagnosed during service, 
and it is noted that an October 1986 X-Ray of the veteran's 
right tibia reportedly revealed no significant abnormalities.  
Also, on separation, the veteran's musculoskeletal system was 
clinically evaluated as normal and the veteran denied ever 
having had, or currently having, a "tricked" or locked 
knee. 

A military medical record that was prepared in January 1994, 
when the veteran had already been discharged from active 
duty, reveals complaints of a three-day history of right knee 
pain, with no history of trauma or evidence of edema, 
ecchymosis, giving way, or locking, the pain being worse with 
movement.  On examination, the right knee had a full range of 
motion ("FROM"), with no edema or crepitation and only mild 
tenderness to palpation.  The assessment was listed as a 
right knee strain.

The report of a VA general medical examination that was 
conducted in April 1993, less than two months after the 
veteran's separation from active military service, reveals no 
complaints of problems with the right knee, nor a diagnosis 
of any related disability.
 
The earliest competent medical evidence in the record 
demonstrating the manifestation of a right knee disability is 
contained in private medical records that were dated in May 
and June 1994, more than one year after the veteran's 
separation from active military service, when it was noted 
that X-Rays obtained at that time revealed mild degenerative 
changes in both knees, although it was also noted, in the May 
1994 record, that these changes were normal for the veteran's 
age, that there was good mineralization of the knees, that 
the joint spaces were relatively well preserved and that the 
soft tissues were unremarkable.

According to a private medical record dated in January 1995, 
the veteran complained of recurring episodes of pain, 
swelling and occasional popping in the right knee.  He also 
said that the symptomatology started when, while running one 
day while on active duty in 1990, he felt something painful 
and had a sensation that something was loose in the joint.  
Since then, he reportedly had developed increasing episodes 
of pain and swelling and occasional popping in the right 
knee.  On examination, the right knee was neurovascularly 
intact, had a full range of motion, from 0 to 120 degrees, 
and no effusion, instability or joint line tenderness.  X-
Rays obtained on that date reportedly revealed a normal right 
knee with no evidence of any bony abnormality.  Nevertheless, 
the impression was listed as a possible tear of the medial 
meniscus and an MRI of the right knee was scheduled.

According to a private medical record also dated in January 
1995, an MRI confirmed a tear in the posterior portion of the 
right knee's medial meniscus and the veteran was, 
consequently, advised to undergo arthroscopic evaluation.

A private medical record dated in June 1995 reveals that the 
veteran underwent a right knee examination under anesthesia 
and an arthroscopy with a partial medial meniscectomy,  
chondroplasty and resection of the right medial patellar 
plica.  The procedure, which the veteran reportedly tolerated 
well, had no complications and it was noted, in notes 
subscribed several days after the procedure, that the veteran 
was no longer complaining of pain in the knee, which had a 
full (from 0 to 120 degrees) range of motion, with no 
effusion and no signs of infection.

A private medical record dated in August 1996 reveals again 
complaints of occasional pain and swelling in the right knee 
for several weeks.  On examination, the right knee was found 
to be neurovascularly intact, with a full range of motion, no 
effusion, joint line tenderness or instability.  The 
impression, which was supported by the report of X-Rays 
obtained in July 1996, was listed as a right knee loose body 
and the veteran was advised that, if he developed increased 
pain or persistent swelling, he would probably need to 
undergo repeat arthroscopy.

According to a VA radiology diagnostic report dated in 
January 1998, X-Rays of the veteran's right knee revealed a 
normal knee.  Also, according to the report of a VA 
orthopedic ("joints") examination that was conducted also 
in January 1998, the veteran complained of frequent popping 
in the right knee and pain after prolonged periods of 
standing and with activities such as squatting or going 
upstairs.  The impression was listed as status post 
arthroscopic partial medial meniscectomy of the right knee 
and the examiner stated that he did not think "that the 
medial meniscus tear of the right knee is related to his 
service-connected disability at this time."

At the outset, the Board notes that it is unclear whether 
arthritis of the right knee is actually manifested because, 
while it was diagnosed in May 1994, more recent X-Rays and an 
MRI have failed to confirm it.  Nevertheless, even assuming 
that the arthritis is indeed manifested in the veteran's 
right knee, service connection for arthritis of the right 
knee is not warranted on a presumptive basis because it has 
not been shown that the arthritis was diagnosed within one 
year from the veteran's separation from active military 
service.

Additionally, the Board finds that the Caluza criteria of an 
inservice event and a nexus between that event and a present 
disability have not been met, as it has not been shown that 
the veteran injured his right knee during service or that the 
mild arthritis that was diagnosed in May 1994 or the 
currently-diagnosed status post arthroscopic partial medial 
meniscectomy, chondroplasty and resection of the right medial 
patellar plica, is causally related to service.  In fact, the 
evidence points the other way, as the VA physician who 
subscribed the aforementioned VA report of January 1998 
specifically said that he did not feel that there was such a 
nexus.

The only evidence attempting to establish the necessary nexus 
between the present disability of the right knee and service 
consists of the veteran's own unsubstantiated statements to 
that effect.  These statements are, however, considered lay 
evidence and, as such, are insufficient to render a claim for 
service connection well grounded.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the above, the Board concludes that the veteran 
has failed to meet his initial duty to submit a claim for 
service connection for a right knee disability that is 
plausible, or well grounded, as it has not been objectively 
shown that the currently-manifested right knee disability is 
causally related to service.  The veteran's failure to do so, 
as well as his failure to advise VA of the existence of any 
competent evidence, not yet of record, that might well-ground 
the claim, translates into a lack of a duty to further assist 
him and also means that the Board has not acquired 
jurisdiction over the claim, which must be denied.  (See, 
with regard to the absence of a duty to further assist a 
claimant who has submit a claim that is not well-grounded, 
Epps v. Brown, 9 Vet. App. 341, 344-345 (1996); see, also, 
Robinette v. Brown, 8 Vet. App. 69 (1995).)

Finally, the Board notes that the RO's failure to find this 
claim for service connection not well-grounded constitutes 
harmless error.  Edenfield v. Brown, 8 Vet. App. 384 (1995). 

Principles pertaining only to increased rating (well-
grounded) claims:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, requires the consideration of 
Diagnostic Code 5003 of the Schedule, which provides for 
degenerative arthritis, or osteoarthritis, to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
It also mandates that, when the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating should be assigned for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, but not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See, 38 C.F.R. § 4.71a, part 4, 
Diagnostic Code 5003 (1998).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At the outset, the Board must point out that, with regard to 
the seven increased rating issues to be discussed below in 
the decision portion of the present decision/remand, and 
pursuant to the above-cited holding by the Court in 
Francisco, the Board has concentrated its review of the 
evidentiary record on the most recently-produced competent 
medical evidence, which is the evidence that provides a clear 
picture of the current severity of the service-connected 
disabilities.

Finding applicable to all the seven claims for increased 
ratings to be discussed below, in the decision portion of the 
present decision/remand:

At the outset, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for increased ratings.  The facts relevant to their 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of the seven claims to 
be discussed in the decision portion of the present 
decision/remand has been satisfied.  Id.

Second and Third Issues
Entitlement to increased ratings for arthritis of the right 
and left shoulder,
each currently rated as 10 percent disabling:

The record shows that, in a rating decision dated in January 
1998, the RO granted a 10 percent rating for each shoulder 
after having resolved reasonable doubt in favor of the 
veteran.  The grant was, evidently, in accordance with the 
mandates of Diagnostic Code 5003, as neither shoulder met the 
criteria required by Diagnostic Code 5201 for the minimum 
rating of 20 percent at that time.   38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes 5003 and 5201 (1998).

It is noted that a 10 percent rating is also warranted when 
there is an impairment of the clavicle or scapula that is 
manifested by malunion or nonunion without loose movement.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5203 (1998).

In addition to the aforementioned criteria set forth in 
Diagnostic Code 5003 for a 20 percent rating, such a rating 
is also warranted when the motion of the arm is limited to 
shoulder level (i.e., 90 degrees, according to Table I of 
§ 4.71), irrespective of whether the affected upper extremity 
is the veteran's dominant (major) extremity or not; and when 
the motion of the minor extremity is limited to a point that 
is midway between the side and shoulder level (approximately 
45 degrees).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5003 and 5201 (1998).

A 20 percent rating is also warranted, under Diagnostic Code 
5202, when there is malunion of the humerus, with moderate 
deformity, irrespective of whether the affected upper 
extremity is the veteran's major extremity or not; when there 
is malunion and marked deformity of the minor upper 
extremity; when there is recurrent dislocation of either 
scapulohumeral joint, with infrequent episodes and guarding 
of movement only at shoulder level; and when there is 
recurrent dislocation of the minor scapulohumeral joint, with 
frequent episodes and guarding of all arm movements.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5202 (1998).  It 
is also warranted, under Diagnostic Code 5203, when there is 
evidence of impairment of the clavicle or scapula manifested 
by their nonunion, with loose movement, or dislocation, in 
both cases irrespective of whether the affected upper 
extremity is the veteran's major extremity or not.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5203 (1998).

A 30 percent rating is warranted when the motion of the major 
arm is limited midway between the side and shoulder level 
(again, approximately 45 degrees) and when the motion of the 
minor arm is limited to 25 degrees from the side (Diagnostic 
Code 5201); and when there is evidence of impairment of the 
major humerus manifested by its malunion, with marked 
deformity, or by the recurrent dislocation of the major 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements (Diagnostic Code 5202).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5201 and 5202 (1998).

A 40 percent rating is warranted when the motion of the major 
arm is limited to 25 degrees from the side (maximum rating 
under Diagnostic Code 5201); and when there is impairment of 
the minor humerus manifested by its fibrous union (Diagnostic 
Code 5202).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5201 
and 5202 (1998).

A 50 percent rating is warranted when there is impairment of 
the major humerus manifested by its fibrous union and when 
there is impairment of the minor humerus manifested by it 
nonunion (false flail joint).  If the nonunion (or false 
flail joint) is manifested in the major humerus, a 60 percent 
rating would then be warranted.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5202 (1998).

An impairment of the humerus that is manifested by the loss 
of its head (also referred to as flail shoulder) will warrant 
a 70 percent rating if it involves the minor upper extremity 
and an 80 percent maximum rating if it involves the major 
upper extremity.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5202 (1998).

Additionally, ratings ranging between 20 and 50 percent are 
warranted when there is evidence of ankylosis of either 
scapulohumeral articulation.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5200 (1998).

According to a private radiology consultation report dated in 
November 1996, an X-Ray of the veteran's right shoulder 
revealed a probable mild muscle spasm of the right shoulder, 
but with no bone or joint abnormality, nor soft tissue 
calcifications.

The report of the January 1998 VA "joints" examination 
reveals complaints of recurrent, bilateral shoulder pain, 
including when lying in bed and when reaching or working 
overhead, and the following ranges of active/passive motion, 
reportedly accompanied by mild pain:  100/180 (right) and 
180/180 (left) degrees of flexion, 180/180 degrees of 
abduction (bilaterally), 90/90 degrees of internal rotation 
(bilaterally) and 90/90 degrees of external rotation (also 
bilaterally).

There was no evidence of tenderness in either shoulder and 
the examiner noted, in discussing in general the results of 
his examination of the multiple areas of the veteran's 
musculoskeletal system, including the shoulders, that he had 
seen no evidence of excess fatigability, incoordination or 
pain and that, while he felt that pain could significantly 
limit the functional ability during flare-ups or when the 
affected joints were used repeatedly over a period of time, 
it was not feasible to attempt to express this in terms of 
additional limitation of motion, as this could not be 
determined with any degree of medical certainty.   He also 
said that he felt that the veteran would have problems doing 
any significant amount of overhead work or lifting and listed 
the impression, as pertinent to the two issues hereby under 
discussion, as service-connected generalized osteoarthritis 
including the shoulders.

As shown above, the veteran has practically full mobility in 
both shoulders and the arthritis causes only pain and an 
impairment in his ability in doing overhead work or lifting.  
It has not been shown, however, that the arthritis of the 
shoulders is accompanied by occasional, incapacitating 
exacerbations, that the flexion of either arm is limited to 
90 degrees or less or that there is ankylosis of either 
scapulohumeral articulation or any impairment of the humerus, 
clavicle or scapula of either side, as described in 
Diagnostic Codes 5003 and 5200 through 5203 of the Schedule.  
Consequently, the Board has no other recourse but to conclude 
that the preponderance of the evidence is against the claim 
for a disability evaluation exceeding 10 percent for each of 
the service-connected shoulder disabilities.  Both claims for 
increased ratings have failed and must be denied.

Fourth Issue
Entitlement to a disability evaluation in excess of 10 
percent for
arthritis of the left hand:

The record shows that, in the January 1998 rating decision 
referred to earlier, the RO granted a 10 percent rating for 
the service-connected arthritis of the left hand, again, 
after having resolved reasonable doubt in favor of the 
veteran.  As was the case with the grant of a 10 percent 
rating for each shoulder, the grant in this case was 
accomplished in accordance with the mandates of Diagnostic 
Code 5003. 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 
(1998).

As discussed earlier, a 20 percent rating would be warranted 
if the X-Ray evidence of degenerative arthritis were 
accompanied by occasional incapacitating exacerbations.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1998).

Additionally, the Board notes that, if there were evidence in 
the record of an injury to the muscles of the left hand, 
Diagnostic Codes 5307, 5308 and 5309 would need to be 
considered, as they address the impairment of the hands' 
muscles secondary to muscle injuries.  See, in this regard, 
38 C.F.R. § 4.73, Part 4, Diagnostic Codes 5307 through 5309 
(1998).  However, in the present case, the record reveals 
that there has been no injury to the muscles of the left hand 
and that only arthritic (degenerative) changes have been 
diagnosed.  Therefore, the provisions of Diagnostic Codes 
5307, 5308 and 5309 are not of application to this matter.
 
It is further noted that, if there were evidence of 
ankylosis  of one or more fingers of the left hand, 
Diagnostic Codes 5216 through 5227 of the Schedule would also 
need to be considered.  See, in this regard, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5216 through 5227 (1998).  
No such evidence is of record nor has the veteran ever 
claimed that the left hand, or any of its fingers, is 
ankylosed.  Furthermore, while two of the explanatory notes 
to these diagnostic codes, particularly the ones preceding 
Diagnostic Codes 5216 and 5220, make reference to limitation 
of motion, a reading of them clearly reveals that the 
diagnostic codes that follow them are applicable when there 
is also a joint of a digit that is ankylosed.  Therefore, 
none of these diagnostic codes would be of application to 
this matter, either, unless there were evidence of actual 
ankylosis of at least one joint.

Also, insofar as Diagnostic Code 5003 mandates that an 
attempt to rate degenerative arthritis be first made by 
considering the diagnostic codes pertaining to limitation of 
motion of the applicable joint, the Board is of the opinion 
that Diagnostic Codes 5214 and 5215 of the Schedule would 
also have to be considered, as they address ankylosis and 
limitation of motion of the wrists.  In this regard, it is 
noted that, Diagnostic Code 5215 provides for 10 percent 
ratings when there is evidence of limitation of the motion of 
the wrist manifested by dorsiflexion to less than 15 degrees 
and palmar flexion limited in line with the forearm and that 
Diagnostic Code 5214 provides for ratings ranging between 20 
and 50 percent when there is evidence of ankylosis of the 
wrist.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5214 
and 5215 (1998).

According to a private medical record dated in May 1994, X-
Rays of the veteran's hands revealed osteoarthritic changes 
of the distal interphalangeal joints of both hands, most 
severely affecting the thumbs and the little fingers and of 
fairly symmetrical fashion.  The presence of osteoarthritic 
changes in both hands was thereafter confirmed in several 
private medical records including two that were dated in 
August 1995 and April 1996.

According to the report of the January 1998 VA "joints" 
examination, the veteran said that his hands felt as if he 
were wearing gloves, that he had needle-like pain in their 
joints and that, in general, increased use of the hands, 
including gripping or grasping, would cause increased pain.  
On examination, there was a Heberden's node formation of the 
DIP joints in both hands, particularly in the index, long and 
small fingers of both hands, the fingers of both hands had an 
essentially full extension and, while the veteran was unable 
to make a tight fist, the fingertips did touch the area of 
the thenar eminence, bilaterally.  The impression was listed 
as service-connected generalized osteoarthritis including the 
left hand and the examiner said that the veteran would be 
expected to have difficulty with fine manipulations and in 
cold or damp environments, due to the problems with the left 
hand.

As shown above, the left hand currently is affected by 
arthritis, for which the current 10 percent rating has been 
assigned.  A 20 percent rating under Diagnostic Code 5003 is 
not warranted, however, because it has not been shown that 
the arthritis is accompanied by occasional incapacitating 
exacerbations.  Additionally, ratings exceeding 10 percent 
cannot be assigned under the remaining diagnostic codes 
discussed above because it has not been shown that there is 
limitation of the motion of the left wrist or any degree of 
ankylosis in any of the fingers of the left hand.

The Board certainly is aware of the veteran's complaints of 
glove-like and needle-like sensations in the left hand and of 
the VA examiner's comment to the effect that the veteran 
would be expected to have difficulty with fine manipulations 
and in cold or damp environments.  However, as discussed 
above, this symptomatology is not sufficient to warrant a 
rating higher than 10 percent under the above diagnostic 
codes.  Nevertheless, the Board notes that it appears that 
the current symptomatology actually represents neurological 
symptoms that could be attributable to a bilateral carpal 
tunnel syndrome for which the veteran is service-connected 
and/or to the neurological deficits in both upper extremities 
that might be due to a diagnosed radiculopathy  and for the 
clarification of which the issue of an increased rating for a 
cervical spine disability is hereby being remanded in the 
last (remand) section of the present decision/remand. 

In view of the above, the Board has no other recourse but to 
conclude that the preponderance of the evidence is against 
the claim for a disability evaluation exceeding 10 percent 
for the service-connected arthritis of the left hand.  The 
claim has failed and must be denied.

Fifth Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a disorder of the digestive system manifested by a hiatal 
hernia with GERD
and a history of diverticulosis:

The record shows that the service-connected hiatal hernia 
with GERT and a history of diverticulosis currently is rated 
as 10 percent disabling under Diagnostic Code 7346 of the 
Schedule, which provides for such a rating when a service-
connected hiatal hernia is productive of two or more of the 
symptoms for the 30 percent rating (to be mentioned in the 
following paragraph), of less severity.  See, 38 C.F.R. 
§ 4.115, Part 4, Diagnostic Code 7346 (1998).

A 30 percent rating is warranted when the disorder is 
productive of persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  See, 38 C.F.R. § 4.115, 
Part 4, Diagnostic Code 7346 (1998).

A maximum rating of 60 percent is warranted when the disorder 
is productive of symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.115, Part 4, Diagnostic Code 7346 
(1998).

A private medical record dated in November 1996 reveals that 
the veteran, who had a history of polyps, denied any ongoing 
symptoms or weight loss, although he did say that he had some 
occasional rectal bleeding.  On examination, the abdomen was 
found to be nontender and nondistended, with no evidence of 
hepatosplenomegaly.  He was advised to undergo a colonoscopy, 
which was performed several days later and resulted in a 
postoperative diagnosis of diverticulosis.

According to the report of a VA esophagus and hiatal hernia 
examination that was conducted in December 1997 and signed by 
its subscriber in January 1998, the veteran reported a 
history of burning chest pain, accompanied by reflux  of 
gastric contents coming up into his mouth, starting in the 
middle 1970's. The episodes, however, had decreased to only 
once or twice a week, down from almost daily episodes, 
secondary to his taking medication.  The veteran denied 
having a history of difficulty swallowing or food sticking in 
his chest, episodes of bringing up blood and melena.  He also 
denied suffering from nausea or vomiting, although he said, 
as already noted, that he did suffer from reflux of gastric 
contents.

The subscriber of the above report also stated that the 
veteran was a tall, husky and overweight individual who made 
frequent eructations and whose abdomen was "rather fat."  
He also said that, while there was a slight degree of 
tenderness in the epigastrium, bowel sounds were normal and 
there were no palpable organs or masses, nor an hernia.  The 
diagnoses were listed as (1) a normal upper gastrointestinal 
series but for a small hiatal hernia that was considered "a 
common finding" and (2) "[o]ther problems" including 
obesity and an elevated blood pressure, which were under 
pretty good control. 

The report of a VA barium study that was conducted in January 
1998 confirms the above diagnosis, as it reveals that the 
veteran's esophagus, stomach, duonenal bulb and loop were all 
normal, with only a small "hiatus" hernia noted, as 
commonly seen in individuals of the veteran's age, and lists 
an impression of a "[s]mall hiatus hernia, not unusual for 
[the veteran's] age."

In a statement that was received at the RO in July 1998, the 
veteran argued that some statements in the report of the 
above medical examination were "not completely true," as he 
had in fact almost choked in 1994 or 1995 and had to be taken 
to a hospital's Emergency Room, where he had been told that 
he was allergic to house dust and dairy products and, 
currently, still suffered from a swollen throat at times.  He 
also said in that statement that, at night, food would come 
back up into his mouth, which would cause him to wake up, gag 
and cough it out.

The Board accepts the above veteran's statement of July 1998 
regarding his current difficulty swallowing (dysphagia) as 
credible and acknowledges his complaints regarding reflux, 
which certainly seem to be credible, too.  However, that 
symptomatology alone is insufficient to lead the Board to 
conclude that the schedular criteria for a rating exceeding 
10 percent have been met, as it has not been shown that, in 
addition to those symptoms, the veteran currently suffers 
from persistently recurrent epigastric distress, with 
pyrosis, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health, or of more 
severe symptomatology including vomiting, material weight 
loss and hematemesis or melena with moderate anemia, 
productive of severe impairment of health.

In view of the above, the Board has no other recourse but to 
conclude that the preponderance of the evidence is against 
the claim for a disability evaluation exceeding 10 percent 
for the service-connected disorder of the digestive system 
manifested by a hiatal hernia with GERD and a history of 
diverticulosis.  The claim has failed and must be denied.

Sixth Issue
Entitlement to a compensable rating for arthritis of the left 
hip:

The record shows that the service-connected arthritis of the 
left hip currently is rated as noncompensable under the 
provisions of Diagnostic Code 5251 of the Schedule (see, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5251 (1998)), and 
pursuant to the provisions of 38 C.F.R. § 4.31 (1998), 
according to which a zero (noncompensable) rating is to be 
assigned when the Schedule does not provide for such a rating 
and the requirements for a compensable rating are not met.

A 10 percent rating is also warranted when the extension of 
the thigh is limited to five degrees (Diagnostic Code 5251); 
the flexion of the thigh is limited to 45 degrees (Diagnostic 
Code 5252); the adduction of the thigh is so limited as to 
preclude the crossing of the legs (Diagnostic Code 5253); the 
rotation of the thigh is limited so as to preclude the 
individual to toe-out more than 15 degrees of the affected 
thigh (also, Diagnostic Code 5253); and when there is 
impairment of the femur manifested by malunion and slight 
knee or hip disability (Diagnostic Code 5255).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5251, 5252, 5253, 5255 
(1998).  The same rating is also warranted, as discussed 
earlier, when, in addition to the manifestation of arthritis, 
there is limitation of motion, objectively confirmed, that is 
noncompensable or, if there is no limitation of motion, there 
exists X-Ray evidence of the involvement of two or more major 
joints or two or more minor joint groups.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5003 (1998).

A 20 percent rating is warranted when the flexion of the 
thigh is limited to 30 degrees (Diagnostic Code 5252); the 
abduction of the thigh is limited so as to preclude motion 
beyond 10 degrees (Diagnostic Code 5253); and when there is 
impairment of the femur manifested by malunion and moderate 
knee or hip disability (Diagnostic Code 5255).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5252, 5253, 5255 (1998).  
The same rating is also warranted, as discussed earlier, 
when, in addition to the manifestation of arthritis, there no 
limitation of motion and X-Ray evidence of the involvement of 
two or more major joints or two or more minor joint groups, 
accompanied by occasional incapacitating exacerbations.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1998).

A rating of 30 percent is warranted when the flexion of the 
thigh is limited to 20 degrees (Diagnostic Code 5252); and 
when there is impairment of the femur manifested by malunion 
and marked knee or hip disability (Diagnostic Code 5255).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5252 and 5255 
(1998).

A 40 percent rating is warranted when the flexion of the 
thigh is limited to 10 degrees.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5252 (1998).

A 60 percent rating is warranted when there is favorable 
ankylosis of the hip, in flexion at an angle between 20 and 
40 degrees, with slight adduction or abduction (Diagnostic 
Code 5250); and when there is evidence of impairment of the 
femur manifested by the fracture of its surgical neck, or 
with false joint, or fracture of its shaft or anatomical 
neck, with nonunion but without loose motion, weightbearing 
preserved with the aid of a brace (Diagnostic Code 5255).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5250 and 5255 
(1998).

Evidence of intermediate ankylosis of the hip warrants a 70 
percent rating under Diagnostic Code 5250.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5250 (1998).
  
An 80 percent rating is warranted for a flail hip joint 
(Diagnostic Code 5254); and for impairment of the femur 
manifested by the fracture of its shaft or anatomical neck, 
with nonunion and loose motion (spiral or oblique fracture) 
(Diagnostic Code 5255).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5254 and 5255 (1998).

Finally, evidence of extremely unfavorable ankylosis of the 
hip, with the foot not reaching the ground and requiring the 
use of crutches, warrants a 90 percent maximum rating and 
entitlement to special monthly compensation, under Diagnostic 
Code 5250.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5250 
(1998).

According to a private medical record dated in May 1994, X-
Rays of the left hip revealed no evidence of fracture, 
dislocation or other significant bony abnormality except for 
mild degenerative spurring of the greater trochanter.  It 
also reveals that the hip joint was well preserved and that 
the soft tissues were remarkable except for several 
phleboliths adjacent to the left superior pubic ramus.

According to the report of the January 1998 VA "joints" 
examination, the veteran said that his left hip was doing 
fairly well at the time.  On examination, the following 
ranges of passive/active motion were recorded, reportedly 
accomplished with slight discomfort:  120/120 degrees of 
flexion, 40/40 degrees of abduction, 20/20 degrees of 
internal rotation and 60/60 degrees of external rotation.  
The impression was listed as service-connected generalized 
osteoarthritis including the left hip and the examiner said 
that, overall, the veteran had said that the left hip was not 
causing any particular problems at the present time.

As shown above, the schedular criteria for a compensable 
rating for the service-connected arthritis of the left hip 
have not been met, as it has not been demonstrated that there 
are residuals of a fractured hip or that there is any degree 
of ankylosis or limitation of the ranges of motion of the 
left hip, as would be required for compensable ratings under 
Diagnostic Codes 5250 through 5255.  Additionally, a 
compensable rating is not warranted under the provisions of 
Diagnostic Code 5003 because it has not been shown that the 
arthritis in this case involves two or more service-connected 
major joints or two or more minor joint groups and that such 
involvement is accompanied by occasional, incapacitating 
exacerbations.

In view of the above, the Board has no other recourse but to 
conclude that the preponderance of the evidence is against 
the claim for a compensable rating for the service-connected 
arthritis of the left hip.  The claim has failed and must be 
denied.

Seventh Issue
Entitlement to a compensable rating for arthritis of the left 
knee:

The record shows that the service-connected arthritis of the 
left knee currently is rated as noncompensable under the 
provisions of Diagnostic Code 5260 of the Schedule.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5260, which 
provides for such a rating when the flexion of the leg is 
limited to 60 degrees.  The same rating is warranted when the 
extension of the leg is limited to five degrees.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5261 (1998).

In addition to the criteria already discussed for a 10 
percent rating under Diagnostic Code 5003 of the Schedule, a 
similar rating is warranted when there is impairment of the 
knee that is manifested by slight, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); symptomatic 
residuals of the removal of a dislocated semilunar cartilage 
(Diagnostic Code 5259); limitation of the flexion of the leg 
to 45 degrees (Diagnostic Code 5260); limitation of the 
extension of the leg to 10 degrees (Diagnostic Code 5261); 
impairment of the tibia and fibula manifested by their 
malunion, with slight knee or ankle disability (Diagnostic 
Code 5262); or acquired, traumatic genu recurvatum, with 
weakness and insecurity in weight-bearing, objectively 
demonstrated (Diagnostic Code 5263).  38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes 5003, 5257, 5259, 5260, 5261, 5262, 5263 
(1998).

A 20 percent rating is warranted for an impairment of the 
knee that is manifested by moderate, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); dislocation of 
the semilunar cartilage accompanied by frequent episodes of 
"locking," pain and effusion into the joint (Diagnostic 
Code 5258); limitation of the flexion of the leg to 30 
degrees (Diagnostic Code 5260); limitation of the extension 
of the leg to 15 degrees (Diagnostic Code 5261); and 
impairment of the tibia and fibula that is manifested by 
their malunion, with moderate knee or ankle disability 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261, 5262 (1998).  And, again, the same 
rating is warranted if the criteria set forth in Diagnostic 
Code 5003 are met.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5003 (1998).

A 30 percent rating is warranted for ankylosis of the knee, 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees (Diagnostic Code 5256); impairment 
of the knee manifested by severe, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); limitation of the 
flexion of the leg to 15 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their malunion, with marked knee 
or ankle disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262 (1998).

A 40 percent rating would be warranted for ankylosis of the 
knee, in flexion between 10 and 20 degrees (Diagnostic Code 
5256); limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their nonunion, with loose 
motion, requiring brace (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5261, 5262 (1998).

Finally, a 50 percent rating would be warranted for ankylosis 
of the knee, in flexion between 20 and 45 degrees (Diagnostic 
Code 5256); and for limitation of the extension of the leg to 
45 degrees (Diagnostic Code 5261); while a 60 percent maximum 
rating would be warranted for extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
(Diagnostic Code 5256).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256 and 5261 (1998).

According to a May 1994 private medical record, X-Rays of the 
knees revealed good mineralization of both knees, well-
preserved joint spaces, unremarkable soft tissues and only 
mild degenerative changes.

According to the report of the January 1998 VA "joints" 
examination, no particular popping was noted in the left 
knee, although the veteran said that, in general, cold or wet 
weather aggravated both knees, that prolonged periods of 
standing would cause increased knee pain, bilaterally, and 
that walking and going upstairs was painful.  On examination, 
however, the left knee had 0 to 120 degrees of active and 
passive range of motion, with no pain on motion, nor 
swelling, tenderness or instability, and only a very slight 
patellofemoral grinding of doubtful significance.

The subscriber of the above report further said that, as far 
as the left knee was concerned, he thought that the veteran 
would have increased problems with activities requiring 
prolonged periods of weight bearing, as well as some problems 
with having to go up a lot of stairs or having to do a lot of 
squatting, but that he thought that the veteran would at 
least be able to perform at a sedentary work level.  Service-
connected generalized osteoarthritis including the left knee 
was listed as the impression.

As shown above, the schedular criteria for a compensable 
rating for the service-connected arthritis of the left knee 
have not been met, as it has not been demonstrated that there 
is evidence of dislocation of the semilunar cartilage, 
ankylosis, any degree of limitation of motion or any 
impairment of the tibia and fibula or genu recurvatum, as 
would be required for compensable ratings under the 
provisions of Diagnostic Codes 5256 through 5263 of the 
Schedule.  Additionally, none of the two compensable ratings 
provided for in Diagnostic Code 5003 is warranted either 
because it has not been shown that the arthritis in this case 
involves two or more service-connected major joints or two or 
more minor joint groups and that such involvement is 
accompanied by occasional, incapacitating exacerbations.

In view of the above, the Board has no other recourse but to 
conclude that the preponderance of the evidence is against 
the claim for a compensable rating for the service-connected 
arthritis of the left knee.  The claim has failed and must be 
denied.

Eighth Issue
Entitlement to a compensable rating for a right heel spur 
syndrome:

The record shows that the RO granted service connection for a 
right heel spur syndrome in its rating decision of January 
1998 and that a noncompensable rating was assigned, under the 
provisions of Diagnostic Code 5003 of the Schedule.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1998).

As previously discussed, Diagnostic Code 5003 first requires 
a determination as to whether there is evidence of limitation 
of motion of the pertinent joint which, in the present case, 
would be the ankle.  Consequently, Diagnostic Codes 5270 and 
5271, which pertain to ankylosis and limitation of the motion 
of the ankle, respectively, are of application to this 
matter.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5270 and 5271 (1998).

Diagnostic Code 5270 provides for ratings ranging from 20 to 
40 percent when there is evidence of varying degrees of 
ankylosis, while Diagnostic Code 5271 provides for a 10 
percent rating when there is moderate limitation of the 
motion of the ankle and a maximum 20 percent rating if the 
limitation is marked.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5270 and 5271 (1998).

Compensable ratings under Diagnostic Code 5003 would also be 
warranted, but only if there is limitation of the motion of 
the ankle that is noncompensable (in which case, a 10 percent 
rating would be warranted) or if evidence of occasional, 
incapacitating exacerbations accompanies the diagnosis of 
arthritis (in which case, a 20 percent rating would be 
warranted).  A grant of 10 percent, under Diagnostic Code 
5003, would not be warranted on account of the absence of 
limitation of motion with involvement of two or more major 
joints or two or more minor joint groups because the record 
shows that that rating was already assigned for the service-
connected right knee  and it is obvious that a similar grant 
under the same basis, but for the left knee this time, would 
represent a duplicative grant, which clearly is not 
contemplated in that diagnostic code.

According to a private medical record dated in August 1995, 
the veteran complained of right heel pain intermittently over 
the last two months, of nontraumatic onset.  Right foot pain 
was the assessment and it was noted that X-Rays of the right 
foot would be obtained looking for evidence of an occult 
fracture, though the physician's suspicion in that regard 
reportedly was "low."

According to a private radiology consultation report also 
dated in August 1995, X-Rays of the veteran's right heel 
revealed a one-centimeter weight-bearing calcaneal spur, 
along with spurring from the insertion of the Achilles 
tendon, with no fractures identified.
  
Several private medical records in the file, including some 
dated in February and April 1996, reflect medical treatment 
for the veteran's right heel discomfort and another medical 
record dated in July 1996 reveals that the right foot pain 
had finally resolved.
 
According to a VA radiology diagnostic report dated in 
January 1998, X-Rays of the veteran's right foot revealed 
minor reactive changes at the first metatarsal phalangeal 
joints and prominent plantar calcaneal spurs, bilaterally, of 
uncertain clinical significance, but the texture and 
structure were otherwise normal. 

According to the report of the January 1998 VA "joints" 
medical examination, the veteran said that he had been told 
that he had a bilateral spur syndrome.  Currently, he said 
that the left heel was particularly symptomatic.  On 
examination, there was a full and equal range of motion in 
both feet and ankles, with only focal tenderness to palpation 
of both heel pads, greater on the left.  Additionally, the 
examiner said that the veteran had a bilateral heel spur 
syndrome, which was "considered a form of arthritic spurring 
of the feet," but that he saw no evidence of excess 
fatigability, incoordination or painful motion on 
examination.  He also stated that the veteran could have some 
increased pain in the heels during flare-ups but that it was 
not feasible to attempt to express this in terms of 
additional limitation of motion, as it could not be 
determined with any degree of medical certainty, as "to 
attempt to do so would be resorting to mere conjecture and 
speculation on my part."

As shown above, the schedular criteria for a compensable 
rating for the service-connected right heel spur syndrome 
have not been met, as it has not been demonstrated that there 
is ankylosis or any degree of limitation of the motion of the 
right ankle, as would be required for compensable ratings 
under the provisions of Diagnostic Codes 5270 and 5271 of the 
Schedule.

Additionally, a 10 percent rating is not warranted under the 
provisions of Diagnostic Code 5003 because, in this 
particular case, as noted earlier, such a rating would only 
be warranted if there was limitation of motion that was 
noncompensable and this is not the case here.  Also, a 20 
percent rating is not warranted under the same diagnostic 
code because it has not been shown that the arthritis 
currently is accompanied by occasional, incapacitating 
exacerbations.

In view of the above, the Board has no other recourse but to 
conclude that the preponderance of the evidence is against 
the claim for a compensable rating for the service-connected 
right heel spur syndrome.  The claim has failed and must be 
denied.

Final considerations regarding the above seven issues for 
increased ratings:

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the above-discussed claims for increased 
ratings with the above mandates in mind but has found no 
basis for further action in that regard.


ORDER

1.  Service connection for a right knee disability, status 
post arthroscopic partial medial meniscectomy, chondroplasty 
and resection of the right medial patellar plica, is denied.

2.  A disability evaluation in excess of 10 percent for the 
service-connected arthritis of the right shoulder is denied.

3.  A disability evaluation in excess of 10 percent for the 
service-connected arthritis of the left shoulder is denied.

4.  A disability evaluation in excess of 10 percent for the 
service-connected arthritis of the left hand is denied.

5.  A disability evaluation in excess of 10 percent for the 
service-connected disorder of the digestive system manifested 
by a hiatal hernia with GERD and a history of diverticulosis 
is denied.

6.  A compensable rating for the service-connected arthritis 
of the left hip is denied.

7.  A compensable rating for the service-connected arthritis 
of the left knee is denied.

8.  A compensable rating for the service-connected right heel 
spur syndrome is denied.


SEE THE FOLLOWING PAGES FOR THE REMAND SECTION, THE 
SUBSCRIPTION AND THE NOTICE OF APPELLATE RIGHTS


REMAND OF THE NINTH ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for
a cervical spine disorder:

This issue has to be remanded because it still needs 
additional development.  In particular, the Board notes that 
the neurological aspect of the service-connected cervical 
spine disability, which has been found to involve nerve 
damage at the C6 and C7 levels and appears to be manifested 
by pain, weakness and other symptomatology of the upper 
extremities (basically, radiculopathy), and which is an 
intrinsic aspect of the service-connected disability in this 
case, still needs to be properly addressed and adjudicated at 
the RO level.

The record shows that the service-connected cervical disc 
disease currently is rated as 30 percent disabling under 
Diagnostic Code 5290 of the Schedule.  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5290 (1998).  That rating, the 
maximum allowed under that diagnostic code, is warranted for 
severe limitation of the motion of the cervical spine and is 
also the rating allowed under Diagnostic Code 5287 for 
favorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5287 (1998).

In addition to the above diagnostic codes, the Schedule 
provides for higher ratings if there is an intervertebral 
disc syndrome that is at least severe (see Diagnostic Code 
5293); and if there is damage resulting in any degree of 
incomplete or complete paralysis of any of the radicular 
groups, including the upper radicular group, which the Board 
notes comprises the fifth and sixth cervical vertebrae (see, 
in this regard, Diagnostic Codes 8510 through 8513, 8610 
through 8613 and 8710 through 8713).  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5293; § 4.124a, Part 4, Diagnostic Codes 
8510 through 8513, 8610 through 8613 and 8710 through 8713 
(1998).

In its pertinent part, 38 C.F.R. § 4.120 (1998) provides that 
disability in the field of neurological disorders is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function and that, in rating 
peripheral nerve injuries and their residuals, attention is 
to be given to the site and the character of the injury, the 
relative impairment in motor function, trophic changes and 
sensory disturbances.  Further, in its pertinent parts, 38 
C.F.R. § 4.124a (1998) states that neurological diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function and that the term "incomplete paralysis," within 
this context, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  This last 
section also mandates that, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The Board is of the opinion that this matter should be 
remanded in order to have the VA neurologist who subscribed 
the reports of neurological examinations of December 1997 and 
January 1998 that are in the record further elaborate as to 
the degree of neurological damage, if any, that is 
attributable to the service-connected cervical spine 
disability.  In offering this opinion, he should be asked to 
make reference to the specific criteria set forth in the 
aforementioned diagnostic codes related to intervertebral 
disc syndrome and neurological diseases of the radicular 
groups.  He should also be asked to differentiate, to the 
extent possible, this symptomatology from the symptomatology 
attributable to other diseases such as the service-connected 
bilateral carpal tunnel syndrome.

The Court has held that VA's duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
matter on appeal is REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Any such new evidence submitted by the 
veteran should be associated with the 
claims folder.

2. The RO should then ask the VA 
neurologist who subscribed the reports of 
December 1997 and January 1998 (or 
another VA neurologist, if he is 
unavailable for any reason) to review 
again the claims folders, to include a 
copy of this remand section, request any 
additional studies deemed necessary, re-
examine the veteran, if he deems it 
necessary, and thereafter submit a 
legible addendum to his previous reports, 
further elaborating as to the degree of 
neurological damage that is exclusively 
attributable to the service-connected 
cervical spine disability.

In offering the above opinion, the VA 
neurologist should be asked to make 
reference to the specific criteria set 
forth in the diagnostic codes related to 
intervertebral disc syndrome (DC 5293) 
and neurological diseases of the 
radicular groups (DCs 8510 through 8513, 
8610 through 8613 and 8710 through 8713).  
If, in his opinion, the service-connected 
cervical spine disability currently is 
productive of incomplete paralysis of any 
of the radicular groups, he should 
specify the degree of impairment that 
currently is manifested (i.e., whether it 
is mild, moderate or severe), indicate 
whether the impairment is unilateral or 
bilateral and identify the specific 
radicular group, or groups, involved.

The VA neurologist should also be asked 
to differentiate, to the extent possible, 
the symptomatology that is, in his 
opinion, exclusively attributable to the 
service-connected cervical spine 
disability from the symptomatology that 
is attributable to other diseases, 
including the service-connected bilateral 
carpal tunnel syndrome.  He should also 
be asked to provide a complete rationale 
for all his opinions.

3.  After all the above actions have been 
completed and the requested addendum is 
in the record, the RO should re-
adjudicate the appealed claim for an 
increased rating for the service-
connected cervical spine disability under 
all the pertinent regulatory standards 
and diagnostic codes, including DCs 5293, 
8510 through 8513, 8610 through 8613 and 
8710 through 8713.

If, upon re-adjudication of the above matter, the benefit 
sought on appeal remains denied, a Supplemental Statement of 
the Case should be provided to the veteran and his 
representative, with an appropriate period to respond, and 
the claims folders should thereafter be returned to the Board 
for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).

Additionally, the RO hereby is requested to afford 
expeditious treatment to the claim hereby being remanded, as 
the law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board.

Please note, however, that appellate rights do not attach to 
the issue that was addressed in the remand portion of the 
present decision/remand because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
  It is not clear which leg he was complaining about because the symbol that the examiner used to identify 
that leg (a letter inside a circle, as usually done) is not legible.
  This data about the veteran's medical condition upon separation was obtained from the reports of medical 
examination and medical history for separation that were dated in October and November 1992, respectively.
  The Court has defined "meniscectomy" as the excision of a crescent-shaped disk of fibrocartilage attached 
to the superior articular surface of the tibia.  See, Smith v. Brown, 5 Vet. App. 335, 336 (1993). 
  While the RO did not explain clearly in its January 1998 rating decision how it had concluded that a 10 
percent rating was warranted for each shoulder, it appears that both ratings were assigned, for the right 
shoulder, based on the fact that there was some limitation of motion (specifically, the flexion of the right 
shoulder, as will be discussed later in the body of this decision/remand) that was noncompensable and, for 
the left shoulder, based on the fact that, while there was no limitation of motion, there was evidence of the 
involvement of two major joints (as required by Diagnostic Code 5003 of the Schedule for the assignment of 
a 10 percent rating when there is no limitation of motion).
  This general opinion, which, because of its lack of specificity, is felt to refer to all the musculoskeletal 
disabilities that the VA physician examined in January 1998, will not be repeated in the discussion of the 
remaining five issues for an increased rating, for the sake of brevity.
  "Ankylosis" means, according to the Court, the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, Lewis v. Derwinski, 3 Vet. App. 259, 259 (1992).
  The Court has defined "radiculopathy" as any pathological condition, or disease, of the nerve roots.  See, 
Kellar v. Brown, 6 Vet. App. 157, 161 (1994); and Fleshman v. Brown, 9 Vet. App. 548, 550 (1996).
  Regarding the issue of entitlement to increased ratings for the service-connected bilateral carpal tunnel 
syndrome, the Board notes that this is not an issue on appeal.  Consequently, the veteran hereby is advised 
that he is free to submit such a claim, if he believes that he is entitled to such an increased rating.
  The Court has defined "reflux" as a reverse flow of material from the stomach to the esophagus.  See, Cox 
v. Brown, 5 Vet. App. 95, 97 (1993).
  The first diagnosis is the one that was recorded after the physician had the opportunity of reviewing the 
barium study to be referred to in the following paragraph.  Prior to that, he had written down the following 
comment:  "I have not yet seen the upper GI series as I am dictating this but the history is quite good and the 
symptoms are quite good for esophageal reflux.  This is also highly suggestive of distal esophagitis."
  See, rating decision of January 1998 and the Supplemental Statement of the Case of the same date.



- 36 -


